In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from a dispositional order of the Family Court, Queens County (Fitzmaurice, J.), dated January 21, 1992, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crime of criminal possession of a controlled substance in the fifth *786degree, adjudged him to be a juvenile delinquent, and placed him with the Division for Youth for a period of 18 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no non-frivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.